DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on March 2, 2020. At this time, claims 1-16 are pending and addressed below.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 11-14 and 16 are rejected under 35 U.S.C 103 as being unpatentable over Park, US pat. No 20190205258 in view of Kanno, US pat. No 9690652. 

Claims 1 and 16. Park discloses a storage system (See [0061]; the storage device 440 receiving the request may determine some non-volatile memories 530 and 540 among a plurality of non-volatile memories 520, 530, 540, and 550) comprising: 
a processor; (See [0020]; the host 120 may include an operation processor (e.g., a central processing unit (CPU), a graphics processing unit (GPU), and an application processor (AP)) including dedicated logic circuits (e.g., a field programmable gate array (FPGA) and an application specific integrated circuits (ASICs)).)
a storage device which retrieves, based on a retrieval key received from the processor, a value corresponding to the retrieval key; (See Park, [0022]; the storage device 140 may receive, from the host 120, a value corresponding to data to be stored in a memory device 146 and a key to be referenced to identify the value.)
and a first memory which stores retrieval information used for retrieving location information of data including the value, (See Park, [0029] The key-value mapping information 144 may be, for example, information indicative of a correspondence relationship between a key and a value. According to an embodiment, the key-value mapping information 144 may be managed in the form of a table.) wherein the storage device comprises: 
a nonvolatile memory which stores the data;(See Park, [ 0061] and fig 5; Information about the entire key may be recorded at each of the non-volatile memories 520, 530, 540, and 550.)
a control circuit which controls the nonvolatile memory; (See Park, Fig 5; controller 442)
and a second [[memory which can be accessed faster]] than the nonvolatile memory by the control circuit, (See Park, [0075] The working memory 1200 may store data to be used for an operation of the electronic system 1000.)
the processor retrieves the location information based on the retrieval key and the retrieval information, and transmits the location information and the retrieval key to the control circuit, (See Park, [0020]; the processor is included inside the host [0065-0066]; the storage device 440 may transfer 6 (which is a maximum size value 660 of a key available in the storage device 440) to the host 420. [0066] Since a position in a key for the iterator operation starts from the third position, the host 420 may determine an offset value 670 as 3. As described above, the offset value 670 may be information that allows the iterator operation to be possible between the storage device 440 (which manages mapping information by using a partial key) and the host 420 which uses the entire key, by using a key-value interface.) and the control circuit reads at least part of the data from the nonvolatile memory based on the location information and the retrieval key, (See Park, [0061]; [0061] The storage device 440 receiving the request may determine some non-volatile memories 530 and 540 among a plurality of non-volatile memories 520, 530, 540, and 550 with reference to the partial key-value mapping information 444 as a read target. And fig 5; controller 442 reads information from the non-volatile memories) stores the at least part of the data in the second memory, (See Park, [0075] The working memory 1200 may store data to be used for an operation of the electronic system 1000.) retrieves the value corresponding to the retrieval key from the at least part of the data, and transmits the value to the processor. (See Park, [0031]; the host 120 may transfer a read request (e.g., a get or read operation) to the storage device 140 together with a key. The storage device 140 may output, to the host 120, data stored at an address corresponding to the received key based on the received key. For example, when the host 120 intends to read the value V1 from the storage device 140, the host 120 may transfer the key “0xaaa” corresponding to the value V1 to the storage device 140 together with a read command. The storage device 140 may recognize an address in the memory device 146, at which data corresponding to the value V1 are stored, with reference to the key “0xaaa” of the key-value mapping information 144. The storage device 140 may read data corresponding to the value V1 from the recognized address and may output the value V1 to the host 120.)
Park does not appear to explicitly disclose memory which can be accessed faster;
However, Kanno discloses memory which can be accessed faster; (See Kanno, col 1, lines 22-27; a non-volatile memory which can be fast)
Park and Kanno are analogous art because they are from the same field of endeavor which is search memory. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park with the teaching of Park to include a fast memory because it would have allowed to rapidly search a device and a search method searching data based on key. (see Kanno, col 1, lines 15-16) 5. The combination of Park and Kanno disclose the storage system of claim 1, wherein the control circuit executes at least one of error correction or extension for the value corresponding to the retrieval key or part of the data including the value. (See Kanno, col 4, lines 6-20)
Park and Kanno are analogous art because they are from the same field of endeavor which is search memory. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park with the teaching of Park to include the error correction module because it would have allowed accurate access of data.    6. The combination of Park and Kanno discloses the storage system of claim 1, wherein the data forms a tree structure based on a plurality of elements which are obtained by splitting a plurality of keys included in the data, (See Park, [0047] ) and has a data structure in which a plurality of values included in the data are associated with the elements, (See Park, [0047] ) and the control circuit searches the at least part of the data based on the retrieval key, and retrieves the value corresponding to the retrieval key. (See Park, [0031]; the host 120 may transfer a read request (e.g., a get or read operation) to the storage device 140 together with a key. The storage device 140 may output, to the host 120, data stored at an address corresponding to the received key based on the received key. For example, when the host 120 intends to read the value V1 from the storage device 140, the host 120 may transfer the key “0xaaa” corresponding to the value V1 to the storage device 140 together with a read command. The storage device 140 may recognize an address in the memory device 146, at which data corresponding to the value V1 are stored, with reference to the key “0xaaa” of the key-value mapping information 144. The storage device 140 may read data corresponding to the value V1 from the recognized address and may output the value V1 to the host 120.)
11. The combination of Park and Kanno disclose the storage system of claim 1, wherein the control circuit receives first partial data which is part of the data from the nonvolatile memory, and when the retrieval key is not included in the first partial data, the control circuit receives second partial data which is part of the data and is different from the first partial data. (See Park, [0047-0048] and fig 5)12. The combination of Park and Kanno discloses the storage system of claim 11, wherein the control circuit can estimate what keys are arranged and where the keys are arranged in the data based on the first partial data, and when the retrieval key is not included in the first partial data, the control circuit requests the second partial data based on the first partial data. (See Park, fig 5)13. The storage system of claim 12, wherein the first partial data includes information for estimating what keys are arranged and where the keys are arranged in the data. (See park, [0050-0052] and fig 5)14. The combination of Park and Kanno disclose the storage system of claim 11, wherein when the control circuit is to read partial data which is part of the data from the nonvolatile memory, the control circuit transmits a partial data read command to the nonvolatile memory, and when the nonvolatile memory receives the partial data read command, the nonvolatile memory transmits the partial data of the data read from a memory chip provided in the nonvolatile memory to the control circuit. (See Park, [0065] and fig 5)  
Allowable Subject Matter
Claims (2-4 together) and (7-10 together) and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US pat. No 20170286244, title “Object storage system, controller and storage medium“.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 7/20/2022                                                               /JOSNEL JEUDY/Primary Examiner, Art Unit 2438